Title: To James Madison from Joseph Pitcairn, 30 March 1802
From: Pitcairn, Joseph
To: Madison, James


					
						Sir.
						Hamburg 30 March 1802
					
					Since I had this honour, I have recieved a Copy of the laws of the last session of Congress, which were forwarded me by our Consul at London. The 5 parcels of the same sort were sent as usual by the driving posts of the Country to the different Consuls to whom they were addressed. The reception of some of them is already acknowledged.
					With the peace, the Number of American Ships coming here must greatly decrease. The Dutch have more capital than the Hamburgers, and the situation altogether makes Holland the more ready market for Vessels bound further to the North than France or England. Some Connection it appears to me may yet be maintained, for the Sale of Maryland Tobaccos, Rice and New England Rum—the Returns linens either for Wear, or the West Indies, Russia goods, which are generally plenty, Window Glass, and Sheathing Copper.
					It is the general opinion that France and England will very Shortly terminate by a definitive treaty the long negociation of Amiens. Some of the delays are believed to have arisen from Spain, but she must ultimately acquiesce. The Election of Buonaparte to the Chief Magistracy of the Italian Republic, is supposed also to have retarded the Conclusion. Tis now said the English are to Keep Malta & that Swisserland is to be really independant. The affair of Indemnities some think will go heavily on, as they believe Austria in the treaty of Luneville and England in that of Amiens have each inserted articles against their Contributing to this work. Prussia alone cannot effect it.
					I wrote some time ago to our Minister in Paris, giving him a Model of the Manner in which I kept the account of money paid for Sick or distressed Seamen, and requesting him to mention any alteration or addition he might wish . I also informed him that your letter of the 1 Augt., 1801, required my addressing the Minister to the french Republique as to what regarded this object. This was on the 27 January and I have no reply.
					I before mentioned that the king of Danemark took 1/3 of Shipwrecked property. In the case of the Hercules Captain Story belonging to New York about the Value of 30000 Dollars was saved. I therefore wrote in the most urgent manner on the subject and obtained the ready and able asistance of our Consul Saabye at Copenhagen. The Consignees of the Ship, Merchants of reputation have engaged their friends in the same line, and we have the most sanguine hopes of not only getting the 10000 Dolls for the owners of the Hercules, but of obtaining a recall of that ordinance entirely. I have suggested that we have some disadvantages in the duties paid here, and at Stade, which A properly authorized representation I am Convinced would destroy. With Great Respect Sir I have the Honor to be Your Most Ob Ser.
					
						Jos: Pitcairn
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
